Exhibit 10.2


REVOLVING PROMISSORY NOTE


U.S. $50,000,000            As of October 5, 2018


FOR VALUE RECEIVED, ORIGIN BANCORP, INC., a Louisiana corporation, having an
address at 500 S. Service Road East, Ruston, LA 71270 (“Maker”), hereby promises
to pay to the order of NEXBANK SSB (“Payee”), at its address at 2515 McKinney
Avenue, Suite 1100, Dallas, Texas 75201 or such other address as it may
designate, the principal sum of FIFTY MILLION and NO/100 Dollars ($50,000,000),
or so much thereof as may be advanced by Payee from time to time hereunder to or
for the benefit or account of Maker, and interest from the date hereof on the
balance of principal from time to time outstanding, in United States currency,
at the rates and at the times hereinafter described.


This Revolving Promissory Note (this “Note”) is issued by Maker pursuant to that
certain Loan Agreement of even date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
entered into between Payee and Maker. This Note evidences the Loan (as defined
in the Loan Agreement). Payment of this Note is governed by the Loan Agreement,
the terms of which are incorporated herein by express reference as if fully set
forth herein. Capitalized terms used and not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.


1.
Principal and Interest.



(a)The maximum aggregate principal amount of this Note shall not exceed Fifty
Million Dollars ($50,000,000). All principal, interest and other sums due under
this Note shall be due and payable in full on the Maturity Date.


(b)Subject to Section 1(c) below, the unpaid principal amount of this Note shall
bear interest at the Note Rate (the “Applicable Rate”), unless the Default Rate
is applicable. Interest at the Applicable Rate (or Default Rate) shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment. The Loan shall bear interest at the Default Rate at any time
at which an Event of Default shall exist.


(c)All accrued but unpaid interest on the principal balance of the Loan
outstanding from time to time shall be payable on each Payment Date. Maker may
from time to time during the term of the Loan Agreement borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions of the Loan Agreement; provided, however, that
the total outstanding principal borrowings under this Note shall not at any time
exceed $50,000,000. The unpaid principal balance of the Loan at any time shall
be the total amount advanced hereunder by Payee less the amount of principal
payments made hereon by or for Maker, which balance may be endorsed hereon from
time to time by Payee or otherwise noted in Payee’s records, which notations
shall be, absent manifest error, conclusive evidence of the amounts owing
hereunder from time to time. The outstanding principal balance of the Loan and
any and all accrued but unpaid interest hereon shall be due and payable in full
on the Maturity Date or upon the earlier maturity hereof, whether by
acceleration or otherwise. All payments (whether of principal or of interest)
shall be deemed credited


1

--------------------------------------------------------------------------------




to Maker’s account only if received by 2:00 p.m. Dallas, Texas time on a
Business Day; otherwise, such payment shall be deemed received on the next
Business Day.


2.Maximum Lawful Rate. It is the intent of Maker and Payee to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. In no way, nor in any event or contingency (including but not limited to
prepayment, default, demand for payment, or acceleration of the maturity of any
obligation), shall the rate of interest taken, reserved, contracted for, charged
or received under this Note and the other Loan Documents exceed the highest
lawful interest rate permitted under applicable law. If Payee shall ever receive
anything of value which is characterized as interest under applicable law and
which would apart from this provision be in excess of the highest lawful
interest rate permitted under applicable law, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Loan in the inverse order of
its maturity and not to the payment of interest, or refunded to the Maker or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. All interest paid or agreed to be paid
to the holder hereof shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loan so that the amount of interest
on account of this Note does not exceed the maximum permitted by applicable law.
As used in this Section, the term “applicable law” shall mean the laws of the
State of Texas or the federal laws of the United States, whichever laws allow
the greater interest, as such laws now exist or may be changed or amended or
come into effect in the future.


3.Monthly Payments. All payments on account of the indebtedness evidenced by
this Note shall be made to Payee not later than 2:00 p.m. Dallas, Texas time on
the day when due in lawful money of the United States and shall be first applied
to late charges, costs of collection or enforcement and other similar amounts
due, if any, under this Note and any of the other Loan Documents, then to
interest due and payable hereunder and the remainder to principal due and
payable hereunder.


4.Maturity Date. The indebtedness evidenced hereby shall mature on the Maturity
Date, or as accelerated under the terms of the Loan Agreement. On the Maturity
Date, the entire outstanding principal balance hereof, together with accrued and
unpaid interest and all other sums evidenced by this Note, shall, if not sooner
paid, become due and payable.


5.General Provisions.


(a)In the event (i) the principal balance hereof is not paid when due whether by
acceleration or upon the Maturity Date or (ii) an Event of Default exists, then
the principal balance hereof shall bear interest from and after the Maturity
Date or the date of such Event of Default, as applicable, at the Default Rate
until such Event of Default is cured. In addition, for any installment
(exclusive of the payment due upon the Maturity Date) which is not paid by the
tenth (10th) day following the due date thereof, a late charge equal to three
percent (3%) of the amount of such installment shall be due and payable to the
holder of this Note on demand, to cover the extra expense involved in handling
delinquent payments.




2

--------------------------------------------------------------------------------




(b)Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.


(c)This Note and all provisions hereof shall be binding upon Maker and all
persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.


(d)Time is of the essence as to all dates set forth herein.


(e)To the fullest extent permitted by applicable law, Maker agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Payee; and
Maker consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Payee with respect to the payment or
other provisions of this Note, and to any substitution, exchange or release of
the collateral, or any part thereof, with or without substitution, and agrees to
the addition or release of any makers, endorsers, guarantors, or sureties, all
whether primarily or secondarily liable, without notice to Maker and without
affecting its liability hereunder.


(f)To the fullest extent permitted by applicable Law, Maker hereby waives and
renounces for itself, its successors and assigns, all rights to the benefits of
any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.


(g)If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.


(h)To the fullest extent permitted by applicable law, all parties now or
hereafter liable with respect to this Note, whether Maker, principal, surety,
guarantor, endorsee or otherwise hereby severally waive presentment for payment,
demand, notice of nonpayment or dishonor, protest and notice of protest. No
failure to accelerate the indebtedness evidenced hereby, acceptance of a past
due installment following the expiration of any cure period provided by this
Note, any Loan Document or applicable law, or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the indebtedness evidenced hereby or as a waiver of such right of acceleration
or of the right of Payee thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted hereunder or by the laws of the State of
Texas. Maker hereby expressly waives the benefit of any statute or rule of law
or equity now provided, or which may hereafter be provided, which would produce
a result contrary to or in conflict with the foregoing.




3

--------------------------------------------------------------------------------




6.THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


7.(j)    THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Signature page follows.]

Maker has delivered this Note as of the day and year first set forth above.


MAKER:
 
 
 
 
 
ORIGIN BANCORP, INC.
 
 
 
 
 
By: /s/ Drake Mills
 
 
Drake Mills
 
 
President and CEO
 
 









4